IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

FONDA HOBBS, §
§ No. 614, 2015
Defendant Below, §
Appellant, §
§
v. § Court Below-.-Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1409008249
Plaintiff Below, §
Appellee. §

Submitted: April2l,20l6
Decided: April 22, 2016

0 R D E R

This 22“° day of April 2016, it appears to the Court that, on April 7, 20l6,
the Chief Deputy Clerk issued a notice to the appellant to show cause why this
appeal should not be dismissed for his failure to file his opening brief and appendix
in this matter. The appellant has failed to respond to the notice to show cause
within the required ten-day period; therefore, dismissal of this action is deemed to
be unopposed.

NOW, TI-lEREFORE, IT IS I-IEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that this appeal is DISMISSED.